On Petition for Rehearing.
Davis, J.
We assume that the appellee was not guilty of contributory negligence. Childers v. Louisville, etc., R. W. Co., 12 Ind. App. 686 (41 N. E. Rep. 21, 22.) We also assume that, as between the appellant and the railroad company, it was the duty of the appellant to erect and maintain the gates at private crossings. Sections 5320, 5321, 5322, R. S. 1894.
Is the appellant guilty of actionable negligence because of his failure to erect and maintain substantial gates in the line of the railroad fence across said driveway? Negligence only arises from a breach of duty. The duty to fence was enjoined on the railroad company by the act of 1885. The private crossing was a right given to the adjacent landowner, and the duty to maintain the gate was im]Dosed upon him. The company 'owed no duty to grant the private crossing to any one except the owner of land -separated by the right of way, and the landowner owed no duty to maintain the gate under that statute to any one except to the railroad company. Childers v. Louisville, etc., R. W. Co., supra; Louisville, etc., R. W. Co. v. Thomas, 1 Ind. App. 131.
In our opinion the appellant owed the appellee no duty to maintain the gate at the crossing, and therefore the court erred in overruling his demurrer to the complaint.
The petition for a rehearing is overruled.
' Gavin, C. J., and Lotz, J., for the reasons given in Childers v. Louisville, etc., R. W. Co., supra, dissent.